Exhibit 10.53

BLUE COAT SYSTEMS, INC.

PACKETEER, INC.

1999 STOCK INCENTIVE PLAN

(AS ASSUMED BY BLUE COAT SYSTEMS, INC. ON JUNE 6, 2008)

STOCK OPTION AGREEMENT

(U.S. EMPLOYEES)

 

Grant of Option    You have been granted an option to purchase up to the number
of Common Shares of Blue Coat Systems, Inc. (the “Company”) specified in the
Notice of Stock Option Grant (“Option Shares”), effective on the Date of Grant
set forth in such Notice of Stock Option Grant. Terms not defined in this Stock
Option Agreement shall have the meaning set forth in the Packeteer, Inc. 1999
Stock Incentive Plan, Amended and Restated as of December 12, 2007 (the “Plan”)
incorporated herein by reference. Tax Treatment    This option is intended to be
a nonstatutory option (or NSO), as provided in the Notice of Stock Option Grant.
You are responsible for any taxes owed by you in connection with this option.
Vesting    This option becomes exercisable in installments, as shown in the
Notice of Stock Option Grant. No additional shares become exercisable after your
service as an Employee or consultant of the Company or a parent, subsidiary or
affiliate of the Company (“Service”) has terminated for any reason. Term    This
option expires in any event on the 10th anniversary of the Date of Grant, as
shown in the Notice of Stock Option Grant. (It will expire earlier if your
Service terminates, as described below.) If the expiration date of your option
is not a business day and you wish to exercise your option by the expiration
date, it is your responsibility to ensure that you have validly exercised your
option prior to the expiration date. This option may also be subject to earlier
termination upon a Corporate Transaction or other corporate events, as described
in the Plan.



--------------------------------------------------------------------------------

Regular Termination    If your Service terminates for any reason except death,
Permanent Disability or Misconduct, then this option will expire on the date 3
months after your termination date. The Company determines when your Service
terminates for this purpose. Permanent Disability    If your Service terminates
because of your Permanent Disability, as defined in the Plan, then this option
will expire on the date 12 months after your termination date. The Company
determines when your Service terminates for this purpose. Death    If you die
while in Service, the option will expire on the date 12 months after the date of
death. Misconduct    If your Service terminates for Misconduct, then this option
will terminate immediately and cease to be outstanding. Corporate Transactions
   In the event of a Corporate Transaction, then the vesting of this option will
not automatically accelerate unless this option is, in connection with the
Corporate Transaction, not to be assumed by the successor corporation (or its
parent) or to be replaced with a comparable option for shares of the capital
stock of the successor corporation (or its parent). The determination of option
comparability will be made by the Primary Committee, and its determination will
be final, binding and conclusive. Involuntary Termination After a Corporate
Transaction    If in connection with a Corporate Transaction the option is
assumed by the successor corporation (or its parent) and you experience an
Involuntary Termination within eighteen months following such Corporate
Transaction, the vesting of this option will automatically accelerate so that
this option will, immediately before the effective date of the Involuntary
Termination, become fully exercisable for all of the Common Shares at the time
subject to this option and may be exercised for any or all of those shares as
fully-vested Common Shares.    Involuntary Termination shall have the meaning
set forth in the Plan. Restrictions on Exercise    The obligation of the Company
to issue Common Shares under the Plan shall be subject to all applicable laws,
rules and regulations and such approval by any regulatory body as may be
required. The Company reserves the right to restrict, in whole or in part, the
delivery of Common Shares pursuant to your option prior to the satisfaction of
all legal requirements relating to the issuance of such Common Shares, to their
registration, qualification or listing or to an exemption from registration,
qualification or listing.

 

2



--------------------------------------------------------------------------------

Notice of Exercise   

When you wish to exercise this option, you must do so in the form and manner as
specified by the Company at that time. The exercise will be effective only upon
delivery of any form of notice then required, together with payment of the
exercise price as described below.

 

If someone else wants to exercise this option after your death, that person must
prove to the Company’s satisfaction that he or she is entitled to do so.

Form of Payment    When you submit your notice of exercise, you must include
payment of the option exercise price for the shares you are purchasing. To the
extent permitted by applicable law, payment may be made in one (or a combination
of two or more) of the following forms:   

•        Cash or check made payable to the Company.

  

•        With the Company’s consent, certificates for, or attestations of
ownership of, Common Shares that you already own, along with any forms needed to
effect a transfer of those shares to the Company. The Fair Market Value of the
shares, determined as of the effective date of the option exercise, will be
applied to the option exercise price.

  

•        To the extent permitted by applicable law, irrevocable directions to a
securities broker approved by the Company to sell all or part of your option
shares and to deliver to the Company from the sale proceeds an amount sufficient
to pay the option exercise price and any withholding taxes. (The balance of the
sale proceeds, if any, will be delivered to you.) The Company may require a
specific notice of exercise, which may require information from the broker, to
use this method of exercise.

Withholding Taxes and Stock Withholding    You will not be allowed to exercise
this option unless you make arrangements acceptable to the Company to pay any
withholding taxes that may be due as a result of the option exercise. With the
Company’s consent, these arrangements may include withholding Common Shares that
otherwise would be issued to you when you exercise this option, with respect to
up to the statutory minimum withholding amount required by applicable tax law.
Such withheld Common Shares shall be valued at their Fair Market Value on the
date they are withheld. The Company shall not be required to issue any Common
Shares with respect to this option until such tax withholding obligations are
satisfied. Restrictions on Resale    You agree not to sell any option shares at
a time when applicable laws, Company policies or an agreement between the
Company and its underwriters prohibit a sale. This restriction will apply as
long as your Service continues and for such period of time after the termination
of your Service as the Company may specify.

 

3



--------------------------------------------------------------------------------

Transfer of Option   

Before your death and except as otherwise provided in the Plan, only you may
exercise this option. You cannot transfer or assign this option, except as
otherwise provided in the Plan. For instance, you may not sell this option or
use it as security for a loan. If you attempt to do any of these things, this
option will immediately become invalid. You may, however, dispose of this option
in your will or by a beneficiary designation.

 

Regardless of any marital property settlement agreement, the Company is not
obligated to honor a notice of exercise from your former spouse, nor is the
Company obligated to recognize your former spouse’s interest in your option in
any other way.

Employment or Retention Rights    None of the Notice of Stock Option Grant, this
Stock Option Agreement or your option gives you the right to be retained by the
Company or a parent, subsidiary or affiliate of the Company in any capacity. The
Company and any parent, subsidiary or affiliate of the Company reserve the right
to terminate your Service at any time, with or without cause. Stockholder Rights
   You, or your estate or heirs, have no rights as a stockholder of the Company
under this option and with respect to the Option Shares until you have exercised
this option by giving the required notice to the Company and paying the exercise
price. No adjustments are made for dividends or other rights if the applicable
record date occurs before you exercise this option, except as described in the
Plan. Adjustments    In the event of a stock split, a stock dividend or a
similar change in Company stock, the number of shares covered by this option and
the exercise price per share may be adjusted pursuant to the Plan. Applicable
Law    This Stock Option Agreement will be interpreted and enforced under the
laws of the State of Delaware (without regard to their choice-of-law
provisions). The Plan and Other Agreements    The text of the Plan is
incorporated in this Agreement by reference. A copy of the Plan is available on
the Company’s intranet or by request to the Company’s Finance Department.   
This Stock Option Agreement, together with the Notice of Stock Option Grant and
the Plan constitute the entire understanding between you and the Company
regarding this option. Any prior agreements, commitments or negotiations
concerning this option are superseded. This Agreement may be amended only by
another written agreement signed by both parties.

BY YOUR ELECTRONIC SIGNATURE, YOU AGREE TO ALL OF THE TERMS AND CONDITIONS

DESCRIBED ABOVE AND IN THE PACKETEER, INC. 1999 STOCK INCENTIVE PLAN.

 

4